Citation Nr: 0500181	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from August 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of this document and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A June 1990 rating decision determined that new and 
material evidence was not submitted to reopen a claim for 
entitlement to service connection for bilateral hearing loss, 
which was originally denied in the September 1986 rating 
decision.  The September 1986 rating decision determined the 
veteran's hearing loss to have existed prior to his active 
service and that active service did not aggravate it.

2.  The veteran was notified of the June 1990 rating decision 
and submitted a timely notice of disagreement (NOD) in 
November 1990.  A statement of the case (SOC) was issued in 
February 1991.  There is no evidence of the SOC having been 
returned as undelivered, and there is no evidence of the 
veteran having submitted a substantive appeal in response to 
the February 1991 SOC.

3.  The June 1990 rating decision became final in accordance 
with applicable law and regulations.  The June 1990 rating 
decision is the last final decision on the issue of 
entitlement to service connection for a bilateral hearing 
loss.

4.  The evidence submitted since the June 1990 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim for entitlement to service connection for a 
bilateral hearing loss has not been submitted.  38 U.S.C.A. 
§§ 5103A(d)(2)(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2001-2003).

In a letter dated in August 2001 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  The 
letter specifically informed the veteran that new and 
material evidence had to be submitted to support his hearing 
loss claim, and it defined what constituted new and material 
evidence.  As to who would obtain what part of the evidence 
needed, the letter informed the veteran that the RO had 
obtained his service medical records (SMRs) and his VA 
treatment records.  The letter asked the veteran to submit 
the new and material evidence which would support his claim, 
which meant evidence not previously submitted and related to 
his claim.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (codified at 38 U.S.C.A. § 
5103(b)(3)); 38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He has essentially been told to submit 
all the evidence that he has.  38 C.F.R. § 3.159.

As concerns the duty to assist, the RO informed the veteran 
that the RO would assist him in obtaining evidence to support 
his claim and provided him with VA Forms 21-4138 and 21-4142 
to describe any evidence he desired obtained and to authorize 
VA to obtain them on his behalf.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
obtain or that there was a request for assistance which was 
not acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c).

Factual background.

The veteran filed his current claim in May 2001.  The April 
2002 rating decision denied reopening of the claim.

The veteran filed his initial claim for hearing loss in June 
1986.  His VA Form 21-526 reflects that he related that he 
learned of his hearing loss at a hearing test in 1977.  The 
September 1986 rating decision determined that the SMRs 
showed the veteran to have had a hearing loss, as reflected 
on his physical examination for enlistment, and that his 
active service did not aggravate it.  In a letter dated in 
October 1986, the RO informed the veteran of the September 
1986 rating decision.  There is no evidence of the October 
1986 letter having been returned as undelivered, and there is 
no evidence of the veteran having appealed the September 1986 
rating decision.  It became final in accordance with 
applicable law and regulation.

The veteran's August 1976 Report of Medical History reflects 
that he noted that he was hospitalized due to an automobile 
accident prior to his entrance into active service.  The 
examiner noted a 1976 fracture of the left lower jaw, and 
that there was no subsequent x-ray.  The August 1976 Report 
of Medical Examination For Enlistment reflects that the 
veteran's ears were assessed as normal, but a high frequency 
hearing loss of the right ear was noted, which the examiner 
deemed non-disqualifying.  It is also noted, that while not 
diagnosed, hearing loss was also clinically documented in the 
left ear with elevated readings clearly recorded at the 3000, 
4000, and 6000 cycles per second.  The examiner also directed 
an x-ray of the veteran's lower jaw.  The veteran's entrance 
profile was 1-B.

A November 1, 1976, entry in the SMRs reflects that the 
veteran was referred for evaluation of decreased hearing, 
bilaterally.  The entry notes that the induction audio was H-
3, but the veteran was profiled as "war, limited."  Three 
days later, the Eye, Ear, Nose, and Throat (ENT) Clinic 
requested an audiology consult.  ENT noted that the veteran's 
entrance audiogram reflected increased puretone thresholds, 
but, at the time of the consult, his puretones were 
inconsistent.  ENT requested a retest, to include special 
tests, so as to rule out non-organicity, and to refer the 
veteran back to ENT.

Audiology's report back to ENT reflected that the veteran's 
impedance audiometry indicated normal middle ears, 
bilaterally.  Stapedial reflexes were normal in the left ear 
and questionable in the right ear.  Speech discrimination and 
supra-threshold adaptation test scores indicated cochlear 
site of lesion, and lengthened off-time Beresy did not 
suggest non-organicity.  The audiologist's diagnostic 
assessment was that concurrence of audiometric findings 
indicated a moderate sensorineural hearing impairment, 
bilaterally, and that the noted hearing loss was present at 
time of induction.  The report reflects that the phrase "at 
time of induction" was underlined for emphasis.  The report 
advised referral to ENT for a profile.

On November 4, 1976, a profile was issued which reflected 
that the veteran was deemed medically qualified for limited 
duty, with a hearing profile of P-3, and instructions that he 
not receive an assignment which involved loud noises or 
firing of weapons.  An entry in the SMRs one day later 
reflects the veteran as H-3 hearing which was present at 
induction, he was eligible for a board, and that he be sent 
for counseling.  A November 8, 1976, statement signed by the 
veteran, and witnessed by a Physical Evaluation  Board 
Liaison Officer, reflects that the veteran acknowledged that, 
as a result of an evaluation having determined that he had a 
medical condition which would have rendered him unfit for 
enlistment had it been detected, he was offered a discharge 
for the Convenience of the Government, and he elected to 
complete his period of service.  The veteran also 
acknowledged understanding of the fact that he would receive 
a H-3 profile for hearing loss.

A November 10, 1977, entry in the SMRs reflects that the 
veteran experienced an episode of syncope and sustained a 
scalp laceration which required a suture.  He was admitted 
for a suspected seizure disorder.  Six days later, the 
veteran presented with pain in his neck, head, and shoulder.  
The assessment was trauma to the neck and head.  The suture 
was removed a week after insertion.  There is no indication 
of subsequent pathology or residuals.

The June 1978 Report of Medical History reflects that the 
examiner noted the veteran's hearing loss and a head injury 
to have existed prior to service.  The June 1978 Report of 
Medical Examination For Discharge reflects that all areas 
were assessed as normal, and the veteran's hearing profile 
was reflected as H-3.

By rating action of September 1986, service connection for 
bilateral hearing loss was denied on the basis that hearing 
loss existed prior to service and was not aggravated by 
service.  The appellant was provided notice of the decision 
and timely disagreement was not recorded.

In March 1990, the veteran applied to reopen his claim for 
entitlement to service connection for hearing loss.  His VA 
Form 21-526 reflects that he related that a 1977 head injury 
was the cause of his hearing loss.  He submitted no 
additional evidence to support his claim.  The June 1990 
rating decision determined that new and material evidence had 
not been submitted and denied the claim.  The veteran was 
notified and submitted a timely NOD in November 1990, and the 
SOC was issued in February 1991.  There is no evidence of the 
SOC having been returned as undelivered, and there is no 
evidence of the veteran having submitted a substantive appeal 
in response to the SOC.  The June 1990 rating decision became 
final in accordance with applicable law and regulations.

The veteran did not submit any evidence in support of his May 
2001 application to reopen or refer the RO to any evidence 
which would support a reopening of his previously denied 
claim.  In a statement received in January 2003, the veteran 
related that he did not have a hearing loss when he entered 
active service.  After basic training, he was assigned as a 
power generator operator and mechanic.  He asserts that, 
after 47 days of that duty, he was administered a hearing 
examination, which he failed.  The veteran asserts that he 
was never told what a P-3 profile for his hearing meant, and 
that he assumed that his assignment to another occupation 
specialty was so the military did not have to acknowledge the 
cause of his hearing loss.

The veteran's representative asserts that, in light of the 
fact that the U.S. Court of Appeals For Veterans Claims 
(Court) did not exist at the time of his initial claim, its 
subsequent decisions as concerns the application of the 
regulations which govern efforts to reopen previously denied 
claims should be considered as new and material evidence.

Analysis.

As noted above, the veteran filed his application to reopen 
his previously denied claim in May 2001.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  Thus, 
the former version of 3.156(a) is applicable to the veteran's 
claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 
127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that relates to 
an unestablished fact necessary to establish the claim, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Id; Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence of record clearly shows that the veteran's 
initial claim was adjudicated on the basis that his hearing 
loss existed prior to his entrance into active service, and 
that his active service did not aggravate it.  That 
determination has become final.  As noted above, no new or 
material evidence has been submitted on that issue or any 
other basis of entitlement to service connection for a 
bilateral hearing loss.  The veteran has contended that he 
did not have hearing loss at the time of entry into service.  
This contention is manifestly contradicted by the service 
medical records which document a hearing loss in both ears on 
physical examination at entry into service.  It has been 
previously held that there was no aggravation of the pre-
service pathology.  There is no evidence added to the record, 
as part of this application to reopen, that suggests that 
there was aggravation of the pre-service hearing loss by any 
occurrence or event in service.  Thus new and material 
evidence has not been received and the claim is not reopened.

The appellant's representative has argued that certain Court 
cases have changed or modified the law in this area, and that 
this constitutes new and material evidence.  The Board 
concludes that there is no change in the law as pertains to 
the instant facts, although there is a change of law 
concerning the presumption of service.

There has been a change in the law as pertains to rebutting 
the presumption of soundness in cases where that applies.  
See Precedent Opinion of the General Counsel of the VA, 3-
2003 (July 16, 2003).  That change, if it applied to this 
case, would not be new and material evidence, but would 
provide a new legal basis for considering the claim.  Here, 
as the defective hearing was noted on the entrance physical 
examination, the presumption of soundness does not exist.  
Thus, the legal basis upon which the prior decision was made 
has not changed.


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for entitlement to service connection 
for a bilateral hearing loss.  The appeal is denied to this 
extent.


REMAND

The Board notes that the letter erroneously informed the 
veteran that his claim for entitlement to service connection 
for tinnitus had been previously denied.  The Board further 
notes that the April 2002 rating decision adjudicated it as 
an original claim.  Further, a November 1977 entry in the 
SMRs reflects that the veteran presented with a complaint of 
ringing in both ears.  The entry reflects a notation of the 
P-3 profile for hearing and an assessment of tinnitus, but 
the entry does not relate the veteran's tinnitus to his 
hearing loss which existed prior to service, nor was it noted 
on entrance physical examination.

The Board further notes that the file does not reflect an 
examination of the veteran or other medical assessment of the 
etiology of any tinnitus the veteran may manifest.  See 
38 C.F.R. § 3.159(c); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should provide a letter to the 
veteran which specifically addresses the 
VCAA and its requirements of notice and 
assistance as concerns his claim for 
entitlement to service connection for 
tinnitus.  In addition to the other 
required information, the letter should 
specifically inform the veteran of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards this issue) and whether the RO 
intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence the VA will 
obtain on his behalf.  

2.  After the above is complete, the RO 
should arrange for an appropriate 
examination to determine whether the 
veteran currently manifests tinnitus.  
If so, request the examiner to render an 
opinion as to whether it is more likely 
than not (probability greater than 50 
percent) that any tinnitus manifested by 
the veteran is related to the tinnitus 
noted in service, or otherwise describe 
the etiology.  Should the examiner opine 
that it is not more likely than not, 
request the examiner to render an 
opinion as to whether it is as least as 
likely as not (probability of at least 
50 percent) that any tinnitus manifested 
by the veteran is related to the 
November 1977 head trauma documented in 
the SMRs, or is otherwise related to his 
active service.  If the examiner cannot 
render an opinion on a basis other than 
speculation or conjecture, that should 
be stated for the record.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


